Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed 3/16/2022.
This action is made Final.

	Claims 1 – 20 are pending in the case. Claims 1, 8 and 15 are independent claims. Claims 1-3, 7-10, 14-17 are amended.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been fully considered but they are not persuasive. Applicant remarks that Lee does not teach the newly amended features of the claim, namely, that “one or more electronic mark-ups represent changes to the original document for review”. The Examiner disagrees. As was presented in the previous rejection of the claims, Lee discusses in Fig 9, 0056-64: “changes are made to the document according to the change information…each user’s changes can be incorporated into the document displayed on the other user’s devices. If track changes is turned on, each users’ changes will be displayed as provisional changes…until the provisional changes are accepted into the document…a user device can request a document from the server…document information is received…document information can include content and formatting information for the document…document permissions information can indicate whether the requesting user has permission to accept or reject provisional changes to the document”. The Examiner maintains that Lee teaches the newly amended features of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7-9, 14-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPUB 20160196247 A1) in view of Albornoz (USPUB 20060143558 A1) and further in view of Cierniak (USPUB 20100162093 A1).

Claim 1:
Lee teaches an apparatus comprising: one or more processors; and one or more memories storing instructions (Fig 13 and 0076-90) which, when processed by the one or more processors, cause: receiving electronic document data that contains original content from an original electronic document for review and electronic mark-ups provided by a first user (Fig 9, 0056-64: a document is displayed on a first device, as well as any user changes from other users being presented as markup to the original content. The edited document may then be requested by a user and displayed for the requesting user including original content and provisional changes made by the other users); analyzing, by a document management service, the electronic document data (0030, 0051-52: “a document editor software application can have a track changes feature…change information is received from a second device. For example, a user on one device can make edits (changes) to the document. Information describing the changes can be transmitted to the other devices that are displaying the document. The change information can include information that identifies objects that were changed in the document…once the change information is received, changes to the local document can be determined based on the change information. For example, the object information, the change type information and the location information can be analyzed to determine what changes need to be made to the document); for each electronic mark-up of the one or more electronic mark-ups that represent changes to the original document for review proposed by the first user: identifying a document portion of the original electronic document that corresponds to the electronic mark-up (Fig 9, 0056-64: “changes are made to the document according to the change information…each user’s changes can be incorporated into the document displayed on the other user’s devices. If track changes is turned on, each users’ changes will be displayed as provisional changes…until the provisional changes are accepted into the document…a user device can request a document from the server…document information is received…document information can include content and formatting information for the document…document permissions information can indicate whether the requesting user has permission to accept or reject provisional changes to the document”); generating an annotation comprising the electronic mark-up and a first user ID for the first user and associating the annotation to the document portion of the original electronic document (Fig 9 and 0056-64: a user can select to highlight their own changes, other user’s changes, or all changes which then results in a highlighted presentation of the respective changes made in the document); and displaying, in electronic form within a display window, the original content from the original electronic document with one or more annotations generated from the one or more electronic mark-ups (Fig 9 and 0056-64: a document is presented including provisional changes displayed as track changes, with provisional changes presented as highlighted changes color coded based on the user who has made the changes to the document).

Lee, by itself, does not seem to completely teach analyzing the electronic document that contains the original content from the original electronic document for review and the electronic mark-ups provided by the first user to determine one or more electronic mark-ups that represent changes to the original document for review proposed by the first user; determining a document portion of the original electronic document that corresponds to the electronic mark-up. 
The Examiner maintains that these features were previously well-known as taught by Albornoz.
Albornoz teaches analyzing the electronic document that contains the original content from the original electronic document for review and the electronic mark-ups provided by the first user to determine one or more electronic mark-ups that represent changes to the original document for review proposed by the first user; determining a document portion of the original electronic document that corresponds to the electronic mark-up (0038-41: “the user has selected a portion of the text…and has created or is viewing an annotation to the data…when the annotation is created, the annotation package of the invention may attach several fields to the annotation…may include the time and date of the annotation and the author of the annotation…annotations associated with a document may be identified each time a user accesses a document”; 0045: “annotations associated with the document or data may be stored either with the document being annotated or external to the document being annotated…when an annotation suggests a change to text and an author makes the change, the invention allows the user to select a field in the annotation section…that will mark or indicate that the annotation is no longer applicable to the current stage of the document”; 0046: “when a document loads, the annotations are simultaneously loaded…as the document loads, the embedded annotations are stripped from the document and assembled In the annotation section…for presentation to the user”).

Lee and Albornoz are analogous art because they are from the same problem-solving area, managing proposed changes in a collaborative document environment.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Albornoz before him or her, to combine the teachings of Lee and Albornoz. The rationale for doing so would have been to obtain the benefit of identifying pending suggested changes and distinguishing them from the document content.
Therefore, it would have been obvious to combine Lee and Albornoz to obtain the invention as specified in the instant claim(s).

Lee, by itself, does not seem to completely teach determining, by analyzing the electronic document data that contains the original content from the original electronic document for review and the electronic mark-ups by the first user, a document portion of the original electronic document that corresponds to the electronic mark-up.
The Examiner maintains that these features are previously well-known as taught by Cierniak.
Cierniak teaches determining, by analyzing the electronic document data that contains the original content from the original electronic document for review and the electronic mark-ups by the first user, a document portion of the original electronic document that corresponds to the electronic mark-up (0035: “server…may identify a particular document (or portion of a document) as a comment…server…may parse a document to identify comments that the document contains”).
Lee and Cierniak are analogous art because they are from the same problem-solving area, managing user feedback and content in a document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Cierniak before him or her, to combine the teachings of Lee and Cierniak. The rationale for doing so would have been to obtain the benefit of distinguishing document content from other content.
Therefore, it would have been obvious to combine Lee and Cierniak to obtain the invention as specified in the instant claim(s).

Claims 2 and 9:
Lee, by itself, does not seem to completely teach discloses analyzing the electronic document that contains the original content from the original electronic document for review and the electronic mark-ups provided by the first user to determine one or more electronic mark-ups that represent changes to the original document for review proposed by the first user, comprises: determining the original content within the electronic document; and determining the one or more electronic mark-ups within the electronic document by determining content that is separate from the original content identified in the electronic document.

The Examiner maintains that these features will be previously well-known as taught by Albornoz.
Albornoz teaches analyzing the electronic document that contains the original content from the original electronic document for review and the electronic mark-ups provided by the first user to determine one or more electronic mark-ups that represent changes to the original document for review proposed by the first user, comprises: determining the original content within the electronic document; and determining the one or more electronic mark-ups within the electronic document by determining content that is separate from the original content identified in the electronic document (0038-41: “the user has selected a portion of the text…and has created or is viewing an annotation to the data…when the annotation is created, the annotation package of the invention may attach several fields to the annotation…may include the time and date of the annotation and the author of the annotation…annotations associated with a document may be identified each time a user accesses a document”; 0045: “annotations associated with the document or data may be stored either with the document being annotated or external to the document being annotated…when an annotation suggests a change to text and an author makes the change, the invention allows the user to select a field in the annotation section…that will mark or indicate that the annotation is no longer applicable to the current stage of the document”; 0046: “when a document loads, the annotations are simultaneously loaded…as the document loads, the embedded annotations are stripped from the document and assembled In the annotation section…for presentation to the user”).
Lee and Albornoz are analogous art because they are from the same problem-solving area, managing proposed changes in a collaborative document environment.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Albornoz before him or her, to combine the teachings of Lee and Albornoz. The rationale for doing so would have been to obtain the benefit of identifying pending suggested changes and distinguishing them from the document content.
Therefore, it would have been obvious to combine Lee and Albornoz to obtain the invention as specified in the instant claim(s).



Claims 7 and 14:
Lee teaches receiving a second electronic document that contains the original content from the original electronic document for review and second electronic mark-ups provided by a second user (Fig 9 and 0056-64: a document is displayed on a first device, as well as any user changes from other users being presented as markup to the original content); analyzing, by the document management service, the second electronic document that contains the original content from the original electronic document for review and the second electronic mark-ups provided by the second user, one or more second electronic mark-ups that represent changes to the original document for review proposed by the second user (Fig 9 and 0030, 0051-52, 0056-64: user changes can be incorporated into the document and displayed as provisional changes); generating a second annotation for the second electronic mark-up comprising the second electronic mark-up and a second user ID for the second user and associating the second annotation to the second document portion identified (Fig 9 and 0056-64: a user can select to highlight their own changes, other user’s changes, or all changes which then results in a highlighted presentation of the respective changes made in).

Lee, by itself, does not seem to completely teach for each second electronic mark-up of the one or more second electronic mark-ups that represent content suggestions proposed by the second user: determining a second document portion of the original content that corresponds to the second electronic mark-up.
The Examiner maintains that these features were previously well-known as taught by Albornoz. 
Albornoz teaches for each second electronic mark-up of the one or more second electronic mark-ups that represent content suggestions proposed by the second user: determining a second document portion of the original content that corresponds to the second electronic mark-up (0038-41: “the user has selected a portion of the text…and has created or is viewing an annotation to the data…when the annotation is created, the annotation package of the invention may attach several fields to the annotation…may include the time and date of the annotation and the author of the annotation…annotations associated with a document may be identified each time a user accesses a document”; 0045: “annotations associated with the document or data may be stored either with the document being annotated or external to the document being annotated…when an annotation suggests a change to text and an author makes the change, the invention allows the user to select a field in the annotation section…that will mark or indicate that the annotation is no longer applicable to the current stage of the document”; 0046: “when a document loads, the annotations are simultaneously loaded…as the document loads, the embedded annotations are stripped from the document and assembled In the annotation section…for presentation to the user”).

Lee and Albornoz are analogous art because they are from the same problem-solving area, managing proposed changes in a collaborative document environment.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Albornoz before him or her, to combine the teachings of Lee and Albornoz. The rationale for doing so would have been to obtain the benefit of identifying pending suggested changes and distinguishing them from the document content.
Therefore, it would have been obvious to combine Lee and Albornoz to obtain the invention as specified in the instant claim(s).

Lee, by itself, does not seem to completely teach determining, by analyzing the electronic document data that contains the original content from the original electronic document for review and the electronic mark-ups provided by the first user, a second document portion of the original electronic document that corresponds to the second electronic mark-up.
The Examiner maintains that these features are previously well-known as taught by Cierniak.
Cierniak teaches determining, by analyzing the electronic document data that contains the original content from the original electronic document for review and the electronic mark-ups provided by the first user, a second document portion of the original electronic document that corresponds to the second electronic mark-up (0035: “server…may identify a particular document (or portion of a document) as a comment…server…may parse a document to identify comments that the document contains”).
Lee and Cierniak are analogous art because they are from the same problem-solving area, managing user feedback and content in a document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Cierniak before him or her, to combine the teachings of Lee and Cierniak. The rationale for doing so would have been to obtain the benefit of distinguishing document content from other content.
Therefore, it would have been obvious to combine Lee and Cierniak to obtain the invention as specified in the instant claim(s).

Claim 8:
Claim 8 essentially recites One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, cause the steps of claim 1 to be completed. As Lee teaches the claimed CRM (Claim 15), claim 8 is rejected using the same rationale used above in the rejection of claim 1. 


Claim 15:
Claim 15 essentially recites a computer implemented method for completing the steps of claim 1. Lee teaches the claimed method (Claim 1) and is therefore rejected using the same rationale used above in the rejection of claim 1.  


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Albornoz and further in view of Arakawa (USPUB 20180246569 A1 from IDS filed 8/5/2020).

Claims 3, 10 and 17:
Lee in view of Albornoz teaches every feature of claims 2 and 9.
Lee further teaches electronic mark-ups that represent changes to the original document for review proposed by the first user (Fig 9, 0056-64: “changes are made to the document according to the change information…each user’s changes can be incorporated into the document displayed on the other user’s devices. If track changes is turned on, each users’ changes will be displayed as provisional changes…until the provisional changes are accepted into the document…a user device can request a document from the server…document information is received…document information can include content and formatting information for the document…document permissions information can indicate whether the requesting user has permission to accept or reject provisional changes to the document”).
Lee, by itself, does not seem to completely teach using a machine-learning model, for each of the one or more electronic mark-ups that represent content suggestions proposed by the first user, determining electronic mark-up meanings by analyzing combinations of text characters within each of the one or more electronic mark-ups; and using the machine-learning model, determining a content suggestion type for each of the one or more electronic mark-ups, wherein the content suggestion type is one of a comment or a suggested edit.
The Examiner maintains that these features were previously well-known as taught by Arakawa.
Arakawa teaches using a machine-learning model, for each of the one or more electronic mark-ups that represent content suggestions proposed by the first user, determining electronic mark-up meanings by analyzing combinations of text characters within each of the one or more electronic mark-ups; and using the machine-learning model, determining a content suggestion type for each of the one or more electronic mark-ups, wherein the content suggestion type is one of a comment or a suggested edit (0066).
Lee and Arakawa are analogous art because they are from the same problem-solving area, providing suggestions to the content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Arakawa before him or her, to combine the teachings of Lee and Arakawa. The rationale for doing so would have been to obtain the benefit of ensuring user’s intended input is recognized.
Therefore, it would have been obvious to combine Lee and Arakawa to obtain the invention as specified in the instant claim(s).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Albornoz and further in view of King (USPUB 20100278453 A1).

Claims 5, 12 and 19:
Lee in view of Albornoz teaches every feature of claims 1, 8 and 15.
Lee, by itself, does not seem to completely teach determining that the electronic mark-up contains an electronic link to an object, wherein the object is one or more of a file or a webpage; and generating the annotation comprising the electronic mark- up, the first user ID for the first user, and the electronic link the object.
The Examiner maintains that these features were previously well-known as taught by King.
King teaches determining that the electronic mark-up contains an electronic link to an object, wherein the object is one or more of a file or a webpage; and generating the annotation comprising the electronic mark- up, the first user ID for the first user, and the electronic link the object (0026, 0180-185, 0630).
Lee and King are analogous art because they are from the same problem-solving area, providing suggestions to the content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and King before him or her, to combine the teachings of Lee and King. The rationale for doing so would have been to obtain the benefit of adding a variety of types of suggestions to a document being viewed.
Therefore, it would have been obvious to combine Lee and King to obtain the invention as specified in the instant claim(s).

Allowable Subject Matter
Claims 4, 6, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/              Primary Examiner, Art Unit 2177